PER CURIAM.
We perceive the order here being appealed to be a partial summary judgment determining the issue of liability in favor of a party seeking affirmative relief. We have jurisdiction pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv).
*112At the time appellee s motion for summary judgment was granted, there had been no pleading in response to appellant’s affirmative defenses. Appellee had not shown that it was the holder of the note in its entire amount, nor that it had given the default notice required by a contractual provision. Thus there remained genuine issues of material fact.
Albeit the open issues may have been resolved subsequently, we reverse and remand. Summary judgment is determined on what is before the court at the time the order is rendered. A court should not decide the issue of liability on an inadequate record, while making grant of final judgment contingent on correcting the deficiency.
DOWNEY and GLICKSTEIN, JJ., concur.
STONE, J., dissents with opinion.